Citation Nr: 9915740	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-15 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to benefits for a left snapping vastus 
lateralis under the provisions of 38 U.S.C. § 1151.

2.  Entitlement to an increased disability rating for a 
cervical strain, currently rated as 20 percent disabling.

3.  Entitlement to an increased disability rating for the 
residuals of a left hip fracture, currently rated as 10 
percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for arthralgia of the left shoulder.

5.  Entitlement to service connection for a lumbar spine 
disability as secondary to the service connected residuals of 
a left hip fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from November 1984 to 
October 1985.

This appeal arises from a rating decision of April 1995 from 
the North Little Rock, Arkansas, Regional Office (RO).

This decision will address the veteran's appeal for benefits 
under the provisions of 38 U.S.C. § 1151.  The remand that 
follows will address the issues of increased ratings for a 
cervical strain, residuals of left hip fracture, and left 
shoulder arthralgia.  The remand will also address the issue 
of service connection for a back disability secondary to the 
residuals of a left hip fracture.


FINDING OF FACT

The May 1996 hearing officer's decision granted service 
connection for a left snapping vastus lateralis.


CONCLUSION OF LAW

The appeal for entitlement to benefits for a left snapping 
vastus lateralis under the provisions of 38 U.S.C. § 1151 is 
dismissed.  38 U.S.C.A. §§ 1151, 7105 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be resolved is whether there is an 
appeal before the Board to be decided.  If the benefit sought 
on appeal has been granted, the appeal is not properly before 
the Board and must be dismissed.

In the April 1995 rating decision, entitlement to benefits 
for a left snapping vastus lateralis was denied.  The veteran 
perfected an appeal of this issue and in a May 1996 hearing 
officer's decision and rating, the description of the 
veteran's service connection left hip disability was amended 
to "residuals of stress fracture, left hip, with snapping 
vastus lateralis."  

The Board may dismiss any appeal which fails to allege a 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d) (West 1991).  The veteran 
perfected an appeal of the issue of entitlement to benefits 
for a left snapping vastus lateralis under 38 U.S.C. § 1151.  
Such benefits are awarded "as if" the disability were 
service connected.  38 U.S.C.A. § 1151 (West 1991).  However, 
the May 1996 hearing officer's decision included the snapping 
vastus lateralis in the description of the veteran's left hip 
disability, thus granting service connection.  This was a 
grant of the benefit sought, i.e. service connected benefits 
for a left snapping vastus lateralis.

The granting of the benefit that had been sought on appeal 
resolved the disagreement.  Accordingly, the Board does not 
have the authority to further consider the veteran's claim 
regarding the left snapping vastus lateralis.  Since the 
benefit sought on appeal has been granted, there are no 
further alleged errors of law or fact to be considered.  
Additionally, no further benefits are available under the 
provisions of 38 U.S.C. § 1151.  Therefore, the claim for 
benefits for a left snapping vastus lateralis under 38 U.S.C. 
§ 1151 is not properly before the Board and must be 
dismissed.  38 U.S.C.A. § 7105(d) (West 1991); See Mintz v. 
Brown, 6 Vet. App. 277 (1994).


ORDER

The appeal for entitlement to benefits for a left snapping 
vastus lateralis under the provisions of 38 U.S.C. § 1151 is 
dismissed.


REMAND

The February 1996 Department of Veterans Affairs (VA) 
examination report only provides range of motion values of 
the neck for turning.  There were no other assessments of 
motion of the cervical spine nor assessments of pain on 
motion.  Additionally, a February 1996 VA hospital summary 
does not provide a full assessment of pain on motion of the 
cervical spine.  Accordingly, this case will be returned to 
the RO for further examination of the cervical spine.

Neither the February 1996 VA examination report nor the 
February 1996 VA hospital summary provide ranges of motion of 
the left hip or assessments of pain on motion of the left 
hip.  Additionally, the veteran claims that he has slippage 
and locking of the left hip joint.  However, this has not 
been assessed.  Therefore, the case will be returned to the 
RO for further examination of the left hip.

During the pendency of the current claim and appeal, the 
veteran's left shoulder has not been examined and the 
February 1996 VA hospital summary does not provide findings 
related to the left shoulder.  Therefore, this case will be 
returned to the RO for examination of the veteran's left 
shoulder.

The veteran has not received a VA examination to obtain an 
opinion as to whether his current low back problems are 
related to his service connected left hip disability.  
Accordingly, the case will be returned to the RO for 
examination of the veteran and a medical opinion as to the 
origin of his current low back disability.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request that the 
veteran be scheduled for a VA examination 
to assess his cervical strain.  All 
appropriate tests and studies should be 
conducted.  The examiner should be 
specifically requested to fully describe 
the symptoms and severity of the cervical 
spine disability, and conduct range of 
motion testing and assessments of pain on 
motion.  The examiner should present all 
findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.  
The claims file is to be made available 
to the examiner for review prior to 
evaluation of the veteran.


2.  The RO should request that the 
veteran be scheduled for a VA examination 
to assess the residuals of his left hip 
fracture.  All appropriate tests and 
studies should be conducted.  The 
examiner should be specifically requested 
to fully describe the symptoms and 
severity of the left hip disability, and 
conduct range of motion testing and 
assessments of pain on motion.  The 
examiner should present all findings, and 
the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
file is to be made available to the 
examiner for review prior to evaluation 
of the veteran.

3.  The RO should request that the 
veteran be scheduled for a VA examination 
to assess his left shoulder arthralgia.  
All appropriate tests and studies should 
be conducted.  The examiner should be 
specifically requested to fully describe 
the symptoms and severity of the left 
shoulder disability, and conduct range of 
motion testing and assessments of pain on 
motion.  The examiner should present all 
findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.  
The claims file is to be made available 
to the examiner for review prior to 
evaluation of the veteran.

4.  The RO should request that the 
veteran be scheduled for a VA orthopedic 
examination of the lumbar spine.  All 
appropriate tests and studies should be 
conducted.  The examiner should be 
specifically requested to render an 
opinion as to whether the veteran's left 
hip disability has caused or aggravated 
any current lumbar spine disability.  The 
examiner should present all findings, and 
the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
file is to be made available to the 
examiner for review prior to evaluation 
of the veteran.

5.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether increased 
disability ratings for a cervical strain, 
the residuals of a left hip fracture, and 
left shoulder arthralgia can be granted.  
The RO should also determine whether 
service connection for a lumbar spine 
disability secondary to the service 
connected left hip disability can be 
granted.  The RO should conduct any 
additional evidentiary development that 
is deemed necessary.

If a decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

